 Inthe MatterofTHE MADISON COMPANY,' EMPLOYERandAMALGAM-ATED LITHOGRAPHERS OF AMERICA,LOCAL No. 9,CIO,PETITIONERCase No. 7-RRC-8Y3.-Decided September 7, 1950DECISION AND ORDERUpon a petition duly filed under Section '9 (c) of the NationalLabor Relations Act, a hearing was held before Jerome H. Brooks,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is a Michigan corporation, with its only place ofbusiness located at 310 `Vest Congress Street, Detroit, Michigan,where it is engaged primarily in lithographing or offset printing.The Employer prepares advertising pamphlets, advertising promo-tion material, brochures, 'office forms, and other lithographic items.During the year 1949, the Employer's purchases were approximately$151,000 in value, of which approximately $6,500 represented directshipments to the Employer's place of business in Detroit from pointslocated outside the State of Michigan.During this period, the Em-ployer purchased paper in the amount of approximately $62,000from wholesalers whose only places of business are located in Detroit,Michigan.However, a considerable portion of the purchases of papermade by these companies represented shipments to them from pointslocated outside the State of Michigan.During the year 1949, theEmployer's total sales were approximately $528,000 in value, of whichnone represented shipments directly from the Employer to pointslocated outside the State of Michigan.However, of the Employer'stotal sales, approximately $237,600 in value were to such companiesas Dearbon Motor Company, Stran Steel Division of the Great LakesSteel Corporation, divisions of Chrysler Corporation, Hiram Walker,and Ferguson Tractor Company.3The Employer's name appears as amended at the hearing.91 NLRB No. 26.135 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer moved to dismiss the petition upon the ground that,in view of the small proportion of its business which represents inter-state transactions, its operations do not affect commerce within themeaning of the Act.A substantial proportion of the Employer'sbusiness, however, represents transactions with customers who are ex-tensively engaged in interstate commerce and, in our opinion, the Em-ployer's services to these customers are vital to the marketing of their.merchandise.Accordingly, we find that the Employer is engaged, incommerce within the meaning of the Act, and the Employer's motionto dismiss is therefore denied.22.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit ^ which it describes asconstituting all the Employer's lithographic production employees.This unit would consist of the following classifications of employees :artists-layout,multilith operators, offset pressmen, feeder pressmen,opaquers, photographers, platemakers, and. strippers.The Employerwould also include art and copy preparation employees, the compositorfor reproduction, the multigraph operator, the proofreader, typists,the cutter, finishing workers, bindery workers, and general workersin unit .3The Employer, as hereinbefore set forth, is principally engaged inthe lithographic business.Approximately 97 percent of its grosssales are of lithographic products.The remaining 3 percent of itssales are of letterpress work.The Employer states that it does not.have any fast letterpress equipment and that although it has three.letterpresses, such equipment is kept primarily as a convenience forits customers and as an adjunct to its lithographic work.The Em-ployer asserts that because of the disproportionate amount of litho-graphic and letterpress work which is produced, it does not operatewhat is known in the printing industry as-a.-combination or mixedshop, but instead has a lithographic shop.The Employer contendstherefore that as all its employees, excluding the typesetter and letter-press man, are engaged in lithographic production, they should be2Exline Loudon Company,90 NLRB 1003;Koopman:Neumer88 NLRB 612.3The Employer takes no definite position with respect to the inclusion or exclusion ofits one letterpress man and its one typesetter,but at the hearing indicated that eventhough they are not lithographic employees,as they are the only two employees whowould be unrepresented,on an equitable basis it believed that they should also beincluded in the unit. THE MADISON COMPANY137included in the unit.On the other hand, the Petitioner asserts thatit is requesting the traditional lithographic bargaining unit which theBoard has consistently found to be appropriate.Although we do not agree with the Employer that it does not havea combination shop, we find merit in its contention as to the appro-priate unit in this case.The record discloses that the Employerutilizes both lithographic and letterpress printing processes and weconsider that such an operation constitutes a combination shop. ir-respective of whether one or the other process happens to be moredominant in a particular employer's shop.The Board has in com-bination shop cases found that all employees engaged in the litho-graphic process form a cohesive unit appropriate for the purposes ofcollective ba.rgaining.4It is true that, as contended by the Petitioner,this "process" unit has frequently consisted of classifications of em-ployees similar to those which it now seeks to represent.'Althoughin particular cases categories of employees such as those whom theEmployer would include, that is, bindery and composing room em-ployees, have been excluded from- the unit,c the basis for exclusion ofthese employees has been that they were either engaged in the letter-press printing process or served both letterpress and lithographicprocesses to such an extent that their work could not be said to berelated principally to either one.However, it is quite clear from therecord that the operations of this Employer are such that the classi-fications of employees who would usually be excluded from the unitare here directly and predominantly engaged in lithographic work.Under these circumstances, we shall include these employees in theunit.We find therefore that the appropriate unit in this case consistsofallemployees engaged primarily in the lithographic process.Theletterpress man and the typesetter are excluded because they are notso engaged. In this instance the "process" unit is composed of allemployees in the shop with the exceptions heretofore noted.As the Petitioner has failed to establish the necessary showing ofinterest among the employees in the unit we have found appropriate,we shall dismiss the petition, without prejudice to filing a new peti-tion at such time as the required showing of representation can bemade.4Fwing Printing Company,85 NLRB 237;McDonald Printing Company,81NLRB481;Commercial Printers, Inc.,74, NLRB 1135 ;Lord Baltimore Press,Inc.,73NLRB811;Commercial Printing Company, Inc., 73NLRB 159;Roberts andSon,71NLRB294;Foote t Davies,66 NLRB 416; R.R. Donnelley t Sons Company,59 NLRB 122;Con P. Curran Printing Company,57 NLRB 185.5See footnote4, supra.6Seefootnote 4,supra. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed herein be, andit hereby is, dismissed.CHAIRMAN HERZOG and MEMBER MURDOCK took no part in the con-sideration of the above Decision and Order.